                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


THOMAS E. DOUGHTY                              :
                                               :
        v.                                     :       CIVIL ACTION NO. 19-478
                                               :
PHELAN, HALLINAN, DIAMOND                      :
& JONES LLP, ET AL.                            :



McHugh, J.                                                                    March 29, 2019

                                        MEMORANDUM

        This case arises out of a series of events culminating in Plaintiff’s loss of his home in a

foreclosure action and his subsequent ejectment from that home. After challenging the

foreclosure and ejectment in a variety of state court proceedings as well as a separate case before

this Court, Plaintiff brought this action against Defendants—attorneys who represented the

original mortgage holder, Wells Fargo, in the foreclosure action. Plaintiff again raises claims

under the Fair Debt Collection Practices Act (FDCPA), but he argues that these claims are

distinct from his previous allegations because they center on new evidence that his signature was

forged on the original promissory note and mortgage. Defendants have moved to dismiss the

Complaint on several grounds, including that the FDCPA statute of limitations bars Plaintiff’s

claims. Because I agree that the claims are time-barred, I will grant the Motion to Dismiss with

prejudice.

   I.        Factual Background

        On July 20, 2007, Defendants contend that Plaintiff executed a promissory note and

mortgage with Wells Fargo. These documents were at the center of the previous litigation




                                                   1
surrounding the foreclosure, and their authenticity was not questioned.1 Now, however, Plaintiff

claims that his signature was forged on both documents. He claims that he was unaware of the

forgery until he retained a handwriting expert on September 20, 2018, who found “that the

signatures on the Doughty foreclosing documents supplied by Phelan himself and filed into the

County Recorder of Deeds Office were not the genuine or original signature of Thomas E.

Doughty.” Pl.’s Compl. ¶ 32, ECF No. 1. Plaintiff claims that Defendants knew the notes were

forged and deliberately concealed that fact.

              Defendants commenced a foreclosure action on behalf of their client, Wells Fargo, on

March 13, 2014. Defs.’ Mot. Dismiss Ex. 2, ECF No. 7-3. Plaintiff was served with the

foreclosure complaint on March 23, 2015. Defs.’ Mot. Dismiss Ex. 3, ECF No. 7-3. A Sheriff’s

sale occurred on November 16, 2017, and Plaintiff was ejected from the property on February 5,

2019, despite his continued efforts to challenge the foreclosure and ejectment in both state and

federal court.

       II.       Legal Standard

              Federal Rule of Civil Procedure 12(b)(6), as amplified by Fowler v. UPMC Shadyside,

578 F.3d 203, 210-11 (3d Cir. 2009), provides the standard for consideration of Defendants’

Motion to Dismiss.

       III.      Discussion

              Defendants argue, and I agree, that Plaintiff’s claims are time-barred. All of Plaintiff’s

claims are based on the FDCPA. As I noted when I previously dismissed Plaintiff’s FDCPA

claims against Wells Fargo, “[t]he FDCPA provides for a statute of limitations of one year.”

Doughty v. Wells Fargo Bank, N.A., 2018 WL 1784159, at *3 (E.D. Pa. Apr. 13, 2018) (citing 15


1
    I have described the circumstances of this litigation at some length in my memorandum opinion in Civil Action 17-
    5018. See Doughty v. Wells Fargo Bank, N.A., 2018 WL 1784159 (E.D. Pa. Apr. 13, 2018).

                                                           2
U.S.C. § 1692k(d)). As in that case, the fact that circuits are divided2 on whether the “statute of

limitations for an improper debt collection action begins with the filing of the underlying

collection action, or at the time the debtor is served with the complaint” is of no consequence

here, because Plaintiff’s claim is barred under both standards. Id. The most recent date offered

is March 23, 2015, when Plaintiff was served with the foreclosure complaint. Even if that date

were adopted as the date when the statute of limitations period began, Plaintiff filed this action

on February 1, 2019, well beyond the one-year limit.

          Plaintiff does not dispute that more than one year has passed, but he argues that the

discovery rule tolled the FDCPA statute of limitations until September 20, 2018, when a

handwriting expert concluded that Plaintiff’s signatures on the mortgage and promissory note

were forged. Plaintiff’s discovery rule argument fails because of the Third Circuit’s decision in

Rotkiske v. Klemm, 890 F.3d 422 (3d Cir. 2018). Although Plaintiff is correct that Rotkiske,

preserved the availability of equitable tolling in FDCPA cases, the Court of Appeals explicitly

declined to read the statute to contain an implied discovery rule. Id. at 425, 428. The Court

concluded that the statute of limitations runs from the date when the injury occurred, rather than

when the aggrieved party should have known of the injury. Id. at 425. The FDCPA statute of

limitations therefore bars Plaintiff’s claims.

          To the extent that Plaintiff invokes equitable tolling, this case does not meet the standard

for its application. The Third Circuit did not “foreclose the possibility that equitable tolling

might apply to FDCPA violations that involve fraudulent, misleading, or self-concealing

conduct.” Id. at 428 (citing Bailey v. Glover, 88 U.S. (21 Wall.) 342, 348 (1874)); see also

Glover v. F.D.I.C., 698 F.3d 139, 151 (3d Cir. 2012) (considering and rejecting equitable tolling



2
    Schaffhauser v. Citibank (S.D.) N.A., 340 F. App’x 128, 130-31 (3d Cir. 2009).

                                                          3
in an FDCPA case). Equitable tolling still applies where a defendant “has actively misled the

plaintiff respecting the plaintiff’s cause of action,” but “a plaintiff will not receive the benefit of

equitable tolling unless she exercised due diligence in pursuing and preserving her claim.”

Santos ex rel. Beato v. United States, 559 F.3d 189, 197 (3d Cir. 2009). In general, however,

“[e]quitable tolling is extended only sparingly.” Glover, 698 F.3d at 151.

        Plaintiff argues equitable tolling should apply here because Defendants knowingly and

fraudulently concealed the forgery of Plaintiff’s signatures on the mortgage and promissory note,

and according to Plaintiff, he could not have learned of the forgery until September 2018. This

argument carries no weight whatsoever. In a contract dispute where the very right of an

opposing party to enforce the contract depends upon its legitimacy, the threshold issue is whether

the party being sued actually entered into the contract. Plaintiff would necessarily know whether

he signed the mortgage and promissory note, yet he has never, to this Court’s knowledge,

claimed he did not sign those documents, on which all parties relied throughout the previous

proceedings. Even if one were to assume Defendants “actively misled” Plaintiff, I could not

possibly conclude he “exercised due diligence” if he failed to notice that his signature was

forged. See Santos, 559 F.3d at 197. Plaintiff raises the forgery allegation for the first time now

in an apparent effort to breathe life back into previously dismissed challenges to the foreclosure

and ejectment. Plaintiff has not “been prevented from filing in a timely manner due to

sufficiently inequitable circumstances” to warrant tolling of the FDCPA statute of limitations.

Glover, 698 F.3d at 151 (quoting Santos, 559 F.3d at 197).

        Plaintiff’s other requests for relief from the foreclosure and ejectment also lack merit. At

various points in his Complaint, Plaintiff refers to requests for such relief under Federal Rules of




                                                   4
Civil Procedure 59 and 60(d).3 Neither of these rules provides me with the authority to vacate or

set aside the state court foreclosure proceedings. Plaintiff similarly makes periodic mention of

the Declaratory Judgment Act, 28 U.S.C. § 2201 et seq., although he has not asserted a separate

declaratory judgment claim. To the extent Plaintiff renews his request for declaratory judgment

as a basis for relief from the foreclosure and ejectment, I must deny the request for the same

reasons identified in my opinion in Civil Action 17-5018. Doughty, 2018 WL 1784159, at *3

(dismissing Plaintiff’s declaratory judgment claims based on the Rooker-Feldman doctrine).

           I will therefore grant Defendants’ Motion to Dismiss and will dismiss Plaintiff’s entire

Complaint with prejudice. An appropriate order follows.




                                                                      /s/ Gerald Austin McHugh
                                                                United States District Judge




3
    I also previously denied Plaintiff’s request for a Temporary Restraining Order or Preliminary Injunction under
    Federal Rule of Civil Procedure 65. See Order dated February 4, 2019, ECF No. 3.

                                                           5
